By the Court:
Leaving out of view other difficulties in the plaintiff’s case and regarding the complaint as a bill in equity, for a new trial, it comes too late. There has been a delay of more than two years in bringing this action, after the matters alleged as ground of relief were known to the plaintiff. *235Among other recognized rules governing such proceedings, is the one that application must be made promptly after the facts are discovered. Lord Hardwicke seems to have thought that a delay of seven months was scarcely admissible. (2 Atk. 319.)
J udgment affirmed.